Appeal from a judgment of the Supreme Court (Teresi, J.), entered January 23, 2007 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
*915After petitioner’s application to participate in a temporary work release program was initially denied by the Temporary Release Committee, petitioner timely filed an administrative appeal form with respondent briefly stating reasons for his appeal. According to petitioner, he also mailed a letter to respondent indicating that he would submit a “perfected appeal” within 30 days (see 7 NYCRR 1900.6 [d]). Thereafter, prior to the expiration of the 30-day period, and before receiving any further submissions by petitioner, respondent issued a decision affirming the denial of petitioner’s work release application. Petitioner then submitted a memorandum to respondent, in which he further developed his previously-stated substantive reasons for appeal, and requested further review of his appeal. After respondent informed petitioner that no further action would be taken, petitioner commenced this CPLR article 78 proceeding, alleging, among other things, that respondent improperly rendered a decision on his administrative appeal prior to the expiration of the 30-period without considering his memorandum. While the proceeding was pending in Supreme Court, respondent issued an amended decision affirming the denial of his application, and specifically stating that petitioner’s memorandum had been considered. As a result, Supreme Court dismissed the petition as moot.
Although respondent concedes that the issuance of an amended decision while this proceeding was pending may have been procedurally inappropriate, we find any such error here to be harmless. By considering the memorandum and, by extension, the substantive arguments contained therein, respondent remedied the procedural error complained of by petitioner and provided the requested relief. Accordingly, Supreme Court properly dismissed the petition as moot (see generally Matter of Standley v New York State Div. of Parole, 40 AD3d 1344, 1345-1346 [2007]; Matter of Moore v Goord, 31 AD3d 1075, 1076 [2006], lv denied 7 NY3d 715 [2006]; Matter of Bell v Recore, 276 AD2d 983 [2000]).
Mercure, J.E, Carpinello, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, without costs.